United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3607
                                 ___________

Ronald Curtis Johnson,                *
                                      *
                  Appellant,          *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Western
Steve Whitmill, Sheriff, Washington   * District of Arkansas.
County, Arkansas; Jane Kelley,        *
Nurse, Washington County Detention *         [UNPUBLISHED]
Center,                               *
                                      *
                  Appellees.          *
                                 ___________

                           Submitted: April 26, 2002

                                Filed: April 30, 2002
                                 ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Ronald Curtis Johnson appeals the district court's adverse
grant of summary judgment in Johnson's civil rights action. Having carefully
reviewed the record, we conclude summary judgment was proper. Accordingly, we
affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-